Order filed October 6, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00209-CR
                                   ____________

                       TAYLOR GUILLORY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1596766

                                     ORDER

      On July 14, 2022, we abated this appeal and directed the trial court to
conduct for a hearing on appellant’s motion for new trial. A record of that hearing
and a supplemental clerk’s record containing the trial court’s signed order denying
appellant’s motion for new trial, and the trial court’s findings of fact and
conclusions of law, have been filed. Accordingly, the appeal is reinstated.
      Appellant’s supplemental brief, if any, is due within 30 days of the date of
this order. The State’s supplemental brief, if any, is due thirty days after the
appellant’s supplemental brief is filed.



                                   PER CURIAM



Panel Consists of Justices Wise, Bourliot and Zimmerer.